UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
VOICE TELE SERVICES INC.,

                   Plaintiff,              19-cv-5252 (JGK)

          - against -                      MEMORANDUM OPINION AND
                                           ORDER
BLU-DOT TELECOMS LTD.,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation by

Magistrate Judge Ona Wang that was issued after an inquest on

damages, after this Court determined that the plaintiff was

entitled to a default judgment.   No objections have been filed

and the time for objections has passed.   In any event, the court

finds that the Report and Recommendation are well-founded, and

the Court adopts them.

     Therefore, the Clerk is directed to enter judgment in favor

of the plaintiff and against the defendant as provided in the

Report and Recommendation, namely: (1) $253,279.47 in damages;

(2) $12,450.52 in pre-judgment interest and an additional $62.45

per day in pre-judgment interest from September 28, 2019 to the

date of judgment to be calculated by the Clerk; and (3) $420 in

Costs.

     Post-judgment interest will accrue pursuant to the federal

statutory rate pursuant to 28 U.S.C. § 1961.
     The Clerk is directed to enter judgment accordingly and to

close this case.   The Clerk is also directed to close any

pending motions.



SO ORDERED.


Dated:    New York, New York
          December 20, 2019          _______/s/ John G. Koeltl ___
                                            John G. Koeltl
                                      United States District Judge




                                 2
